DETAILED ACTION
1. Applicant's response, filed 23 April 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.

Election/Restrictions
Newly submitted claims 39-50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 39-50 are directed to a prophylactic or therapeutic treatment that is interpreted to be a composition of matter. While the claims also recite that the treatment is commenced on a human subject determined to have a high propensity for colorectal cancer by an obtained risk score, the limitations for commencing the treatment equate to an intended use of the treatment and the limitations for the method for obtaining the risk score are given in the past tense and thus are not limitations that are within the metes and bounds of the claimed invention but rather just attempt to limit the human subject for the intended use of the invention via a product by process limitation. However, the risk score .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 
Claim Status
4. Claims 1-30 are cancelled.
Claims 39-50 are newly added.
Claims 31-50 are currently pending.
Claims 39-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 May 2020 (see Non-final office action mailed 14 July 2020).
Claims 31-38 are under examination herein.
Claims 31-38 are rejected.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 23 April 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Specification
6. The objection to the abstract is withdrawn in view of the amendment filed 23 April 2021. 

Claim Interpretation
7. Claim 31 recites “A method for enrolling a human subject in a colorectal screening program or subjecting the human subject to more frequent screening for colorectal cancer, which human subject was determined to be at risk of developing colorectal cancer based on a risk score produced by the following steps: a) obtaining the odds ratio (OR) of association with colorectal cancer of 45 single nucleotide polymorphisms (SNPs) consisting of SNPs rs72647484, rs10911251, one of rs6687758 or rs6691170, rs11903757, rs812481, rs35360328, rs10936599, rs3987, rs35509282, rs647161, rs1321311, rs16892766, one of rs6983267 or rs10505477 or rs7014346, rs719725, rs10904849, rs10795668, rs704017, one of rs11190164 or rs1035209, rs12241008, one of rs174537 or rs4246215 or rs174550 or rs1535, rs3824999, rs3802842, rs3217810, rs3217901, rs10774214, rs11169552, rs7136702, rs3184504, rs59336, rs73208120, rs1957636, rs4444235, rs11632715, rs16969681, rs9929218, rs16941835, rs744166, rs4939827, rs10411210, one of rs1800469 or rs2241714, rs2423279, rs4813802, rs961253, rs6066825, rs4925386; b) obtaining the identity of alleles present in the genome of a human subject at a panel of SNPs consisting of the 45 SNPs; c) determining an adjusted risk score for each of the 45 SNPs of the human subject, where: (i) if two major alleles are present at the SNP, then the adjusted risk score for the SNP is 1/p, (ii) if one major and one minor allele are present at the SNP, then the adjusted risk score for the SNP is OR/p, (iii) if two minor alleles are present at the SNP, then the adjusted risk score for the SNP is OR2/u, and (iv) if the genotype is missing for the SNP, then the adjusted risk score for the SNP is 1, where µ= (1 - p)2 + 2p(1 - p)OR + p2OR2 , wherein OR is the odds ratio of a minor allele at the given SNP and 
The limitations that define how the human subject was determined to be at risk of developing colorectal cancer are set forth in the past tense and thus recite limitations that are carried out outside of the metes and bounds of the claimed invention. Instead, these limitations equate to product-by-process limitations that further limit a process by which the human subject was previously selected (see MPEP 2113). Therefore, the claims are defined by the human subject, even if the same human subject was selected by a different identification process. 

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8. Claims 31-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 31, and those claims dependent therefrom, recite a method for enrolling a human subject in a colorectal screening program or subjecting the human subject to more frequent 

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9. Claims 32-38 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited and necessitated by claim amendment.
Claims 32-38 recite limitations that further refine the processor for determining a risk score for a human subject. However, as discussed above in the Claim Interpretation section above, these steps are not performed within the metes and bounds of the claimed invention and instead merely recite steps for a process performed outside of the claimed invention that were previously utilized to select a subject for the method of enrolling the subject in a colorectal screening program or further screening. Therefore, the limitations of claims 32-38 do not recite any limitations that further limit the claimed subject matter and are improper dependent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. The rejection of claims 31-38 under 35 U.S.C. 101 for reciting a judicial exception without significantly more is withdrawn in view of the claim amendments filed 23 April 2021. However, it is noted that if the claims are amended to recite a proper process that the claims would again be evaluated for if they recite significantly more than any recited judicial exceptions.

11. Claims 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. This rejection is newly recited and necessitated by claim amendment. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 31-38 recite use claims that try to claim a process without setting forth any steps involved in the process (see MPEP 2173.05(q)).

Response to Arguments
12. Applicant’s arguments with respect to the rejection of claims 31-38 under 35 U.S.C. 101 have been considered but are moot because the new grounds of rejection does not rely on the grounds of reciting a judicial exception but rather rejects the claims for claiming a process without any steps to perform the process.

Conclusion
	13. No claims are allowed.

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631